Case 1:14-cr-00015-JKB Document 108 Filed 12/02/20 Page 1 of 2

s

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. * Criminal No. JKB-14-0015
TRAVIS LAMONT FOOTE *
Defendant *
teak oe
MEMORANDUM AND ORDER

 

Now pending before the Court is the Defendant’s request for additional jail credit (ECF
No. 105). The Government has responded (ECF No. 107).

This matter is not ripe for determination by the Court. The Defendant has failed to exhaust
his administrative remedies, This record lacks evidence of the Defendant having fully utilized the
administrative process within the Bureau of Prisons through which that agency’s calculation of his
sentence, jail credit, and release date may be challenged. Exhaustion of that process is a
prerequisite to proceeding in Court. Further, as the Government points out, that administrative
process would serve a crucial role in the ultimate determination of this case as it is there, at the
Bureau of Prisons, that the jail credit investigation and arithmetic must first be completed.

While the Government has raised other objections, this matter is disposed of solely on the
ground that the Defendant has failed to exhaust his administrative remedies. The Court does not
address the other objections.

For the foregoing reasons, the Motion (ECF No. 105) is DENIED.

To the extent that this is a proceeding in which the Defendant must obtain a Certificate of
Appealability before advancing to the Fourth Circuit, the granting of such a Certificate is DENIED.

The Defendant has failed to demonstrate that reasonable jurists would find this Court’s
Case 1:14-cr-00015-JKB Document 108 Filed 12/02/20 Page 2 of 2

determination of the exhaustion issue debatable or wrong. The Defendant has failed to meet the

standard for a Certificate of Appealability. Ps
. [Zr .
Dated this __({__day of Nevember, 2020.

BY THE COURT:

James K. Bredar
Chief Judge

 
